OPALA, Justice,
dissenting.
Because the claimant, when injured, was engaged in an activity that was furthering the employer’s efforts of charitable fundrais-ing, and was hence engaged in contributing to the employer’s “pecuniary gain”, I would deny certiorari and let the opinion by the Court of Appeals, Division I, stand as this court’s precedential pronouncement. The charitable immunity from liability under the Workers’ Compensation Act, 85 O.S.1991 §§ 1 et seq., crafted by today’s opinion to exclude from coverage an entire class of eleemosynary corporations, has no warrant in the statutory text — it is laid down by judicial fiat.